Citation Nr: 1703314	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-44 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to January 1985 and from January 1986 to September 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2009 and December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in August 2012.  A transcript of the hearing is of record.

When the case was previously before the Board in December 2013 it was remanded for additional development.

The issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder, entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, entitlement to an intial rating in excess of 10 percent for right lower extremity radiculopathy, entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus began during service and has continued ever since.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue decided herein.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that service connection is warranted for tinnitus because it began during service in 1989 or in the 1990s as a result of noise exposure working in the motor pool.  In an October 2009 statement the Veteran indicated that his tinnitus has continued since then to the present.  His military occupational specialty (MOS) was motor transport operator.

An August 2010 VA examination report reflects that the Veteran's tinnitus began in 1989.  The tinnitus was noted to be recurrent/intermittent.  The VA examiner noted that it is well documented that tinnitus is often associated with hearing loss.  According to the Institute of Medicine 2005 Report on Noise and Military Service, hearing loss (hearing thresholds greater than 25 dB at one or more audiometric frequencies between 250 Hz and 8000 Hz) is associated with a higher prevalence of tinnitus.  However, the examiner pointed out that on audio testing, the Veteran does not have puretone thresholds greater than 25 dB between 250 Hz and 8000 Hz.

An April 2016 VA examination report reflects that the Veteran reported recurrent tinnitus.  He indicated that the tinnitus began in the 1990s.  The examiner noted that there is no evidence of tinnitus in the service treatment records.  However, the examiner found the Veteran's MOS to be consistent with moderate noise exposure.  Nevertheless, the examiner opined that based on the objective evidence (audiograms which show normal hearing sensitivity), there is no evidence to conclude that the Veteran's tinnitus is caused by military service, to include noise exposure.  

In considering all of the evidence of record under the laws and regulations as set forth above, and in giving the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to service connection for tinnitus.  On the question of whether the Veteran currently has a diagnosis of tinnitus that began in service and has continued ever since, the Board notes that the Veteran is competent to report matters within his own personal knowledge such as experiencing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  It therefore follows that the Veteran is competent to report that recurrent tinnitus began in service and has persisted to the present.

While the record contains medical opinions against the claim, the medical opinions are based upon a lack of diagnosis of bilateral hearing loss.  The record reflects that the Veteran's MOS was truck driver.  He has indicated that he was exposed to excessive noise in the form of tanks, trucks, and gun fire.  The Veteran is competent to report such noise exposure.  Additionally, such noise exposure is consistent with the Veteran's service, and the April 2016 VA examiner confirmed that the Veteran would have experienced moderate noise exposure during service.  Therefore, regardless of the lack of diagnosis of bilateral hearing loss, the Board notes that the Veteran's statements regarding the onset of his tinnitus and the ongoing nature of it are both competent and credible.  Nothing in the record would serve to undercut the Veteran's credibility in this regard.  As such, there is at least an approximate balance of positive and negative evidence regarding whether tinnitus was present during service and has continued since then.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to an increased rating for degenerative disc disease of the lumbar spine, VA provided the Veteran with VA examinations in January 2009 and September 2014.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that an additional VA examination is warranted in light of Correia.  The Board further notes that in a May 2016 statement the Veteran indicated that his lumbar disc disease symptoms, his bilateral lower extremity radiculopathy symptoms, and his anxiety disorder symptoms have worsened since his last VA examinations.  Notably, the Veteran indicated that he has panic attacks and short term memory loss.  These symptoms were not found at the September 2014 VA mental health examination.  Additionally, he complained of worsening symptoms involving his legs, as well as muscle spasms in his back (a symptom not found during the September 2014 VA examination).  As such, more contemporaneous findings are necessary.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be deferred at this time.

The record reflects that the Veteran receives medical treatment through VA.  The most recent VA treatment records in the claims file are dated in December 2015.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from December 2015 to the present, and associate them with the claims file.

2.  Provide the Veteran with a VA spine examination to determine the nature and severity of the Veteran's service-connected lumbar spine disability and bilateral lower extremity radiculopathy.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe all symptoms associated with the bilateral lower extremity radiculopathy, and specifically describe the severity of such, in accordance with the rating criteria.

3.  Provide the Veteran with a VA mental health examination in order to determine the current severity of his service-connected anxiety disorder.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's anxiety disorder in detail.  The examiner should determine the extent of the Veteran's anxiety symptoms as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to anxiety disorder.

4.  Notify the Veteran that he must report for the scheduled examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. § 3.655 (2016).

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental Statement of the Case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


